Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW108130171, filed on August 23, 2019.
Status of Claims
This action is in reply to the claims filed on February 7, 2020. Claim(s) 1-20 are currently pending and have been examined.

Claim Objections
Claim 7 objected to because of the following informalities:  “…is installed a location of the grip portion adjacent…”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “…is installed at a location of the grip portion adjacent…”.
Claim 13 objected to because of the following informalities:  “…is installed a location of the grip portion adjacent…”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “…is installed at a location of the grip portion adjacent…”.
Claim 17 objected to because of the following informalities:  “…is installed a location of the grip portion adjacent…”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “…is installed at a location of the grip portion adjacent…”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Beirne (U.S. Patent Publication No. 11,173,018) in view of Tuzoff et al. (U.S. Patent Pre-Grant Publication No. 2020/0146646).
As per independent claim 1, O’Beirne discloses a dental health and care system, comprising: a teeth cleaning device provided for a user to clean teeth (See col. 2, ll. 51-53: An oral hygiene device is present in the invention.): an image capturing module installed on the teeth cleaning device and configured to capture teeth image of the user during teeth cleaning (See col. 8, ll. 47-49: The device may include a digital camera for capturing images and/or video of the user's teeth and gums during cleaning sessions.); a data transmission module connected to the image capturing module and configured to transmit out teeth image data captured by the image capturing module (See col. 8, ll. 49-55: The images and/or video may be stored in a memory provided in the device and then transferred to other computing devices wirelessly using a wireless communications interface.); a care service center connected to the data transmission module via an internet network in order to receive the teeth image data transmitted by the data transmission module (See col. 9, ll. 43-47: Image data may be transmitted to any number of healthcare professionals such as dental practitioners, dental professionals, dental assistants, medical professionals, and/or assistants, researchers, archivists/analysts, etc., which the Examiner is interpreting the transmission to healthcare professionals to encompass a care service center.), and comprising: a user database for recording user data and the teeth image data (See col. 10, ll. 12-17: The control module may comprise a microcontroller which monitors the power button, controls the vibration element, controls the light source, controls and receives data from the image capture device, storage usage history, and communicates with external devices, which the Examiner is interpreting the control module that receives data from the image capture device and storage usage history to encompass the claimed portion.).
While O’Beirne teaches the system as described above, O’Beirne may not explicitly teach an intelligent health examination module connected to the user database, and configured to examine the teeth image of the user and to analyze and compare the teeth image of the user based on a sample database stored with a plurality of learned symptom sample cases, thereby determining a teeth cleaning condition of the user and examining whether there is a symptom in teeth of the user; a diagnosis recommendation module connected to the user database and the intelligent health examination module, and configured to provide at least one diagnosis recommendation from a medical resource database saved with a plurality of professional medical information corresponding to various symptoms according to the symptom and the user data; and a reporting module connected to the user database, the intelligent health examination module and the diagnosis recommendation module, and configured to report the teeth cleaning condition of the user or the symptom discovered during examination and the diagnosis recommendation to a predefined electronic device.
Tuzoff teaches a system for an intelligent health examination module connected to the user database (See Paragraph [0034]: During training for teeth detection, model weights pretrained on the ImageNet dataset were used for the basic continuous neural network (CNN), which the Examiner is interpreting the ImageNet dataset to encompass a user database.), and configured to examine the teeth image of the user and to analyze and compare the teeth image of the user based on a sample database stored with a plurality of learned symptom sample cases, thereby determining a teeth cleaning condition of the user and examining whether there is a symptom in teeth of the user (See Paragraph [0050]: The deep learning system can be implemented in a  networked platform to provide computer-aided diagnostics and dental charting using radiographs or other dental images generated by one or more client systems to detect and identify conditions of individual teeth, which the Examiner is interpreting the deep learning system to provide computer-aided diagnostics and dental charting using radiographs or other dental images generated by one or more client systems to detect and identify conditions of individual teeth to encompass the claimed portion as the deep learning system is trained by an ImageNet dataset (See Paragraph [0034])); a diagnosis recommendation module connected to the user database and the intelligent health examination module, and configured to provide at least one diagnosis recommendation from a medical resource database saved with a plurality of professional medical information corresponding to various symptoms according to the symptom and the user data (See Paragraph [0072]: The analysis system can compute a projected diagnosis for the tooth if left untreated based on the tooth numbering and the condition of adjacent teeth, and retrieve costs associated with treatment at specified time intervals to provide a projected cost of treatment at later dates, the information can be transmitted to the client system and displayed together with standardized graphics representing the process of the pathological condition over time to effectively educate the patient on the options for treatment, which the Examiner is interpreting the analysis system can compute a projected diagnosis for the tooth retrieve costs associated with treatment at specified time intervals to provide a projected cost of treatment at later dates, the information can be transmitted to the client system and displayed together with standardized graphics representing the process of the pathological condition over time to effectively educate the patient on the options for treatment to encompass provide at least one diagnosis recommendation from a medical resource database saved with a plurality of professional medical information corresponding to various symptoms according to the symptom and the user data as the system utilizes a deep learning system that is trained by a database (See Paragraphs [0034]-[0036])); and a reporting module connected to the user database, the intelligent health examination module and the diagnosis recommendation module, and configured to report the teeth cleaning condition of the user or the symptom discovered during examination and the diagnosis recommendation to a predefined electronic device (See Paragraph [0051]: The client system communicates with the analysis service over a network to receive updated charting data and reports and to send responses (e.g., provisional diagnoses), which the Examiner is interpreting to encompass the claimed portion as the computer systems can communicate over a cloud-based service.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of O’Beirne to include an intelligent health examination module connected to the user database, and configured to examine the teeth image of the user and to analyze and compare the teeth image of the user based on a sample database stored with a plurality of learned symptom sample cases, thereby determining a teeth cleaning condition of the user and examining whether there is a symptom in teeth of the user; a diagnosis recommendation module connected to the user database and the intelligent health examination module, and configured to provide at least one diagnosis recommendation from a medical resource database saved with a plurality of professional medical information corresponding to various symptoms according to the symptom and the user data; and a reporting module connected to the user database, the intelligent health examination module and the diagnosis recommendation module, and configured to report the teeth cleaning condition of the user or the symptom discovered during examination and the diagnosis recommendation to a predefined electronic device as taught by Tuzoff. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify O’Beirne with Tuzoff with the motivation of improving efficiency of dental charting (See Technical Background of Tuzoff in Paragraph [0003]).
As per claim 2, O’Beirne/Tuzoff discloses the system of claim 1 as described above. O’Beirne further teaches wherein the teeth cleaning device comprises a control unit connected to the image capturing module, and the control unit is configured to further adjust and control an image capturing timing of the image capturing module (See col. 10, ll. 6-17: The control module of the device can be configured to store information regarding each cleaning session, the information may be transferred to a local or remote computing device along with the images and video, the control module monitors the power button controls the vibration element, controls the light source, controls and receives data from the image capture device, storage usage history, and communicates with external devices, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 3, O’Beirne/Tuzoff discloses the system of claim 1 as described above. O’Beirne may not explicitly teach wherein the care service center further comprises a correction module; the correction module is connected to the intelligent health examination module and provided for a professional physician to correct the teeth cleaning condition determined or the symptom examined by the intelligent health examination module.
Tuzoff teaches a system wherein the care service center further comprises a correction module (See Paragraph [0037]: The testing group of 222 images were used to evaluate the performance of the system, and to compare it to human experts, each image was analyzed independently by the system and an experienced radiologist, which the Examiner is interpreting to encompass a correction module.); the correction module is connected to the intelligent health examination module and provided for a professional physician to correct the teeth cleaning condition determined or the symptom examined by the intelligent health examination module (See Paragraph [0038]: The annotations made by the system and the experts were compared to evaluate the performance, a detailed analysis of all cases where human and machine annotations were not in agreement was performed by another experienced expert in dentomaxillofacial radiology to review possible causes of incorrect image interpretation, the verifying expert had the final say to determine the ground truth, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of O’Beirne to include the care service center further comprises a correction module; the correction module is connected to the intelligent health examination module and provided for a professional physician to correct the teeth cleaning condition determined or the symptom examined by the intelligent health examination module as taught by Tuzoff. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify O’Beirne with Tuzoff with the motivation of improving efficiency of dental charting (See Technical Background of Tuzoff in Paragraph [0003]).
As per claim 4, O’Beirne/Tuzoff discloses the system of claims 1-2 as described above. O’Beirne further teaches wherein the image capturing module comprises a camera unit for image capturing and a lighting unit for providing illumination (See col. 10, ll. 6-17: The control module of the device can be configured to store information regarding each cleaning session, the information may be transferred to a local or remote computing device along with the images and video, the control module monitors the power button controls the vibration element, controls the light source, controls and receives data from the image capture device, storage usage history, and communicates with external devices, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 5, O’Beirne/Tuzoff discloses the system of claim 1 as described above. O’Beirne further teaches wherein the teeth cleaning device is a toothbrush comprising a grip portion and a brush portion, and the brush portion is detachably attached onto the grip portion (See col. 4, ll. 41-60: The device can be charged similar to conventional electric toothbrushes and the bottom of the device may include an eject button which when depressed by the user, ejects the pick head from the pick head interface.).
As per claim 6, O’Beirne/Tuzoff discloses the system of claims 1 and 5 as described above. O’Beirne further teaches wherein the image capturing module is installed on the brush portion and is located at an inner side of the brush portion having bristles or at an outer side of the brushing portion opposite from the bristles (See col. 5, ll. 40-44: The device includes an image capture device for capturing images of area surrounding the pick head such as portions of the user's mouth, teeth, and gums during operation of the device, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 8, O’Beirne/Tuzoff discloses the system of claims 1 and 5 as described above. O’Beirne further teaches wherein the teeth cleaning device further comprises a base for receiving the grip portion, and the data transmission module is installed on the base (See col. 8, ll. 65-67 and col. 9, ll. 1-6: The inductive charging link between the device and the charging base may be used for digital communication between the device and the case, the base may be wired or wireless link to a local or remote computing device.).
As per claim 9, O’Beirne/Tuzoff discloses the system of claim 1 as described above. O’Beirne further teaches wherein the electronic device is a mobile device used by the user, and the data transmission module is installed on the mobile device (See col. 9, ll. 54-59: Image data captured by image capture device may be transmitted in real time or manually in response to a control command or "sync" command received as an input at an interface of device or of a mobile application configured in communication with device, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 10, O’Beirne/Tuzoff discloses the system of claims 1 and 5 as described above. O’Beirne further teaches wherein the teeth cleaning device further comprises a notification unit for notifying a replacement of the bristles (See col. 7, ll. 8-13: The device may produce an indicator, such as a warning light, audible tone, displayed message or other perceivable indicator in response to the determination that fewer than a certain number of replacement heads.).
As per claim 19, O’Beirne/Tuzoff discloses the system of claims 1-2 as described above. O’Beirne further teaches wherein the electronic device is a mobile device used by the user, and the data transmission module is installed on the mobile device (See col. 9, ll. 54-59: Image data captured by image capture device may be transmitted in real time or manually in response to a control command or "sync" command received as an input at an interface of device or of a mobile application configured in communication with device, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 20, O’Beirne/Tuzoff discloses the system of claims 1-2 and 4 as described above. O’Beirne further teaches wherein the electronic device is a mobile device used by the user, and the data transmission module is installed on the mobile device (See col. 9, ll. 54-59: Image data captured by image capture device may be transmitted in real time or manually in response to a control command or "sync" command received as an input at an interface of device or of a mobile application configured in communication with device, which the Examiner is interpreting to encompass the claimed portion.).
Claims 7 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Beirne (U.S. Patent Publication No. 11,173,018) in view of Tuzoff et al. (U.S. Patent Pre-Grant Publication No. 2020/0146646) in further view of Farmah (U.S. Patent Pre-Grant Publication No. 2021/0235859).
As per claim 7, O’Beirne/Tuzoff discloses the system of claims 1 and 5 as described above. O’Beirne/Tuzoff may not explicitly teach wherein the image capturing module is installed a location of the grip portion adjacent to the brush portion, and is located at one side identical to or opposite from the side of the brush portion having the bristles.
Farmah teaches a system wherein the image capturing module is installed a location of the grip portion adjacent to the brush portion, and is located at one side identical to or opposite from the side of the brush portion having the bristles (See Paragraph [0014]: The smart device may comprise a camera, the camera may be arranged to monitor the position of the toothbrush as a user undergoes their cleaning regime.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of O’Beirne/Tuzoff to include the image capturing module is installed a location of the grip portion adjacent to the brush portion, and is located at one side identical to or opposite from the side of the brush portion having the bristles as taught by Farmah. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify O’Beirne/Tuzoff with Farmah with the motivation of improving teeth cleaning (See Background of the Invention of Farmah in Paragraph [0003]).
As per claim 11, O’Beirne/Tuzoff discloses the system of claims 1-2 as described above. O’Beirne/Tuzoff may not explicitly teach wherein the teeth cleaning device is a toothbrush comprising a grip portion and a brush portion, and the brush portion is detachably attached onto the grip portion.
Farmah teaches a system wherein the teeth cleaning device is a toothbrush comprising a grip portion and a brush portion, and the brush portion is detachably attached onto the grip portion (See Paragraph [0012]: The smart toothbrush may be an electric toothbrush, the toothbrush may comprise interchangeable heads.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of O’Beirne/Tuzoff to include the teeth cleaning device is a toothbrush comprising a grip portion and a brush portion, and the brush portion is detachably attached onto the grip portion as taught by Farmah. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify O’Beirne/Tuzoff with Farmah with the motivation of improving teeth cleaning (See Background of the Invention of Farmah in Paragraph [0003]).
As per claim 12, O’Beirne/Tuzoff discloses the system of claims 1-2 and O’Beirne/Tuzoff/Farmah discloses the system of claim 11 as described above. O’Beirne further teaches wherein the image capturing module is installed on the brush portion and is located at an inner side of the brush portion having bristles or at an outer side of the brushing portion opposite from the bristles (See col. 5, ll. 40-44: The device includes an image capture device for capturing images of area surrounding the pick head such as portions of the user's mouth, teeth, and gums during operation of the device, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 13, O’Beirne/Tuzoff discloses the system of claims 1-2 and O’Beirne/Tuzoff/Farmah discloses the system of claim 11 as described above. O’Beirne/Tuzoff may not explicitly teach wherein the image capturing module is installed at a location of the grip portion adjacent to the brush portion, and is located at one side identical to or opposite from the side of the brush portion having the bristles.
Farmah teaches a system wherein the image capturing module is installed at a location of the grip portion adjacent to the brush portion, and is located at one side identical to or opposite from the side of the brush portion having the bristles (See Paragraph [0014]: The smart device may comprise a camera, the camera may be arranged to monitor the position of the toothbrush as a user undergoes their cleaning regime.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of O’Beirne/Tuzoff to include the image capturing module is installed at a location of the grip portion adjacent to the brush portion, and is located at one side identical to or opposite from the side of the brush portion having the bristles as taught by Farmah. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify O’Beirne/Tuzoff with Farmah with the motivation of improving teeth cleaning (See Background of the Invention of Farmah in Paragraph [0003]).
As per claim 14, O’Beirne/Tuzoff discloses the system of claims 1-2 and O’Beirne/Tuzoff/Farmah discloses the system of claim 11 as described above. O’Beirne further teaches wherein the teeth cleaning device further comprises a base for receiving the grip portion, and the data transmission module is installed on the base (See col. 8, ll. 65-67 and col. 9, ll. 1-6: The inductive charging link between the device and the charging base may be used for digital communication between the device and the case, the base may be wired or wireless link to a local or remote computing device.).
As per claim 15, O’Beirne/Tuzoff discloses the system of claims 1-2 and 4 as described above. O’Brien/Tuzoff may not explicitly teach wherein the teeth cleaning device is a toothbrush comprising a grip portion and a brush portion, and the brush portion is detachably attached onto the grip portion.
Farmah teaches a system wherein the teeth cleaning device is a toothbrush comprising a grip portion and a brush portion, and the brush portion is detachably attached onto the grip portion (See Paragraph [0012]: The smart toothbrush may be an electric toothbrush, the toothbrush may comprise interchangeable heads.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of O’Beirne/Tuzoff to include the teeth cleaning device is a toothbrush comprising a grip portion and a brush portion, and the brush portion is detachably attached onto the grip portion as taught by Farmah. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify O’Beirne/Tuzoff with Farmah with the motivation of improving teeth cleaning (See Background of the Invention of Farmah in Paragraph [0003]).
As per claim 16, O’Beirne/Tuzoff discloses the system of claims 1-2 and 4 and O’Beirne/Tuzoff/Farmah discloses the system of claim 15 as described above. O’Beirne further teaches wherein the image capturing module is installed on the brush portion and is located at an inner side of the brush portion having bristles or at an outer side of the brushing portion opposite from the bristles (See col. 5, ll. 40-44: The device includes an image capture device for capturing images of area surrounding the pick head such as portions of the user's mouth, teeth, and gums during operation of the device, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 17, O’Beirne/Tuzoff discloses the system of claims 1-2 and 4 and O’Beirne/Tuzoff/Farmah discloses the system of claim 15 as described above. O’Beirne/Tuzoff may not explicitly teach wherein the image capturing module is installed at a location of the grip portion adjacent to the brush portion, and is located at one side identical to or opposite from the side of the brush portion having the bristles.
Farmah teaches a system wherein the image capturing module is installed at a location of the grip portion adjacent to the brush portion, and is located at one side identical to or opposite from the side of the brush portion having the bristles (See Paragraph [0014]: The smart device may comprise a camera, the camera may be arranged to monitor the position of the toothbrush as a user undergoes their cleaning regime.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of O’Beirne/Tuzoff to include the image capturing module is installed at a location of the grip portion adjacent to the brush portion, and is located at one side identical to or opposite from the side of the brush portion having the bristles as taught by Farmah. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify O’Beirne/Tuzoff with Farmah with the motivation of improving teeth cleaning (See Background of the Invention of Farmah in Paragraph [0003]).
As per claim 18, O’Beirne/Tuzoff discloses the system of claims 1-2 and 4 and O’Beirne/Tuzoff/Farmah discloses the system of claim 15 as described above. O’Beirne further teaches wherein the teeth cleaning device further comprises a base for receiving the grip portion, and the data transmission module is installed on the base (See col. 8, ll. 65-67 and col. 9, ll. 1-6: The inductive charging link between the device and the charging base may be used for digital communication between the device and the case, the base may be wired or wireless link to a local or remote computing device.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sorimoto et al. (U.S. Publication No. 11,317,794), describes a magnifying glass captures an image of a tooth by a plurality of cameras for observation, the magnifying glass includes a three-dimensional position calculator detecting a three-dimensional position of at least the tooth based on the wide range of image, Benetti (U.S. Pre-Grant Publication No. 2021/0267733), describes a dental treatment appliance that includes a treatment system which transmits a pulse signal towards the oral cavity and a controller actuate the treatment of the oral activity of the user depending on the received signal, and Zhao (“Design and Optimization on Mobile Data Gathering in Wireless Sensor Networks”), describes scheme design and performance optimization of mobile data gathering in Wireless Sensor Networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626       

/Jonathan Ng/Primary Examiner, Art Unit 3626